DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the Specification should be revised carefully because it contains some typographical errors (Example: page 29; line 20; recites “The second ends of the n-1 capacitors C2”, which should be “The second ends of the n-1 capacitors C1”, based on figures 6 and 7, part C1).   
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsovilis et al. (US 2020/0036185), hereinafter Tsovilis.
Regarding claim 1, Tsovilis discloses (see figures 1-27) a surge protection device (figures 1 and 2, parts 600 or 700) (paragraph [0001]; the present invention relates to surge protective devices), comprising: an (figures 1 and 2, parts R1 or R1+L1), a voltage-limiting surge protector (figures 1 and 2, parts 625 OR 725), and a switching surge protector (figures 1 and 2, parts 610 or 710); wherein the impedance device  (figures 1 and 2, parts R1 or R1+L1) is connected in parallel with the voltage-limiting surge protector (figures 1 and 2, parts 625 OR 725); a parallel branch (figures 1 and 2, parts parallel branch generated by [R1 or R1+L1]  and [625 OR 725]) of the impedance device (figures 1 and 2, parts R1 or R1+L1) and the voltage-limiting surge protector (figures 1 and 2, parts 625 OR 725) is connected in series with the switching surge protector (figures 1 and 2, parts 610 or 710) to form a discharge channel of a lightning impulse current  (figures 1 and 2, parts 600 or 700); and a series branch (figures 1 and 2, parts series branch generated by [R1 or R1+L1]  and [610 or 710]) of the impedance device (figures 1 and 2, parts R1 or R1+L1) and the switching surge protector (figures 1 and 2, parts 610 or 710) forms a discharge channel of a follow current  (figures 1 and 2, parts 600 or 700)(paragraphs [0077]-[0089]).
Regarding claim 2, Tsovilis discloses everything claimed as applied above (see claim 1). Further, Tsovilis discloses (see figures 1-27) a thermal protector (figures 1 and 2, parts 605 OR 705) (paragraph [0074]; a thermal disconnector mechanism 605) connected to the series branch (figures 1 and 2, parts series branch generated by [R1 or R1+L1]  and [610 or 710]), wherein the switching surge protector  (figures 1 and 2, parts 610 or 710) is located in the series branch (figures 1 and 2, parts series branch generated by [R1 or R1+L1]  and [610 or 710]); and when a temperature reaches a preset temperature threshold (paragraph [0078]; the thermal disconnector mechanism 605 may be configured to disconnect the GDT 610 and current management circuit , the thermal protector acts to cut off (figures 1 and 2, parts 605 OR 705; cut-off) a connection with the series branch (figures 1 and 2, parts series branch generated by [R1 or R1+L1]  and [610 or 710]), wherein the switching surge protector (figures 1 and 2, parts 610 or 710) is located in the series branch (figures 1 and 2, parts series branch generated by [R1 or R1+L1]  and [610 or 710]).
Regarding claim 3, Tsovilis discloses everything claimed as applied above (see claim 2). Further, Tsovilis discloses (see figures 1-27) the thermal protector (figures 1 and 2, parts 605 OR 705) comprises a thermal disconnector (paragraph [0074]; a thermal disconnector mechanism 605). 
Regarding claim 5, Tsovilis discloses everything claimed as applied above (see claim 1). Further, Tsovilis discloses (see figures 1-27) the impedance device (figures 1 and 2, parts R1 or R1+L1) comprises a resistor (figure 1, part R1) or a series branch formed by the resistor and an inductor (figure 2, part R1+L1).
Regarding claim 6, Tsovilis discloses everything claimed as applied above (see claim 1). Further, Tsovilis discloses (see figures 1-27) the voltage-limiting surge protector (figures 1 and 2, parts 625 OR 725) comprises a varistor (figures 1 and 2, parts 625 OR 725) (paragraph [0079]; a varistor 625); and the switching surge protector (figures 1 and 2, parts 610 or 710) comprises a gas discharge tube (figures 1 and 2, parts 610 or 710) (paragraph [0074]; a GDT [Gas Discharge Tube] 610).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tsovilis et al. (US 2020/0036185), hereinafter Tsovilis, in view of Xianggui et al. (CN 105098748; based on English translation), hereinafter Xianggui.
Regarding claim 4, Tsovilis discloses everything claimed as applied above (see claim 3). Further, Tsovilis discloses (see figures 1-27) the thermal protector (figures 1 and 2, parts 605 OR 705) comprises a thermal disconnector (paragraph [0074]; a thermal disconnector mechanism 605). However, Tsovilis does not expressly disclose the low-melting-point alloy disconnector comprises an elastic metal sheet, and one end of the elastic metal sheet is welded to the switching surge protector by a low- temperature alloy.
Xianggui teaches (see figures 1-9) the low-melting-point alloy disconnector (figure 1b, part 1) comprises an elastic metal sheet (paragraph [0046]; the thermal protection device 1 can be any thermal protection device or thermal release device commonly used in the art, such as a thermal fuse, a bimetal thermal circuit breaker, a mechanical thermal release mechanism, a low melting point alloy disconnect device, and the like), and one end of the elastic metal sheet (figure 1b, part 1; lower end) is welded to the switching surge protector (figure 1b, part 3) by a low- temperature alloy (figure 1b, part 1).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the thermal protector of Tsovilis with the low-.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tsovilis et al. (US 2020/0036185), hereinafter Tsovilis, in view of Chang (US 2014/0184064).
Regarding claim 7, Tsovilis discloses everything claimed as applied above (see claim 6). Further, Tsovilis discloses (see figures 1-27) a gas discharge tube (figures 1 and 2, parts 610 or 710) (paragraph [0074]; a GDT [Gas Discharge Tube] 610). However, Tsovilis does not expressly disclose a graphite discharge gap, an insulating tube and two copper electrodes; wherein the graphite discharge gap comprises two graphite electrodes, a 35polytetrafluoroethylene annular film arranged between the two graphite electrodes, and an insulating ring sleeved on each graphite electrode of the two graphite electrodes; each of both ends of the insulating tube is provided with an internal thread; outer walls of the two copper electrodes are provided with external threads; and the graphite discharge gap is sleeved in the insulating tube, and the external threads of the two copper electrodes are screwed to the both ends of the insulating tube to implement an assembly.
Chang  teaches (see figures 1-5) the discharge gap (figure 2)(paragraph [0022]; as shown in FIG. 2, a gas discharge tube)  comprises a graphite discharge gap (figure 2) (paragraph [0004]; gas discharge tubes included two solid graphite electrodes), an insulating tube (figure 2, part 11)(paragraph [0022]; cylindrical insulator 11) and two copper electrodes (figure 2, parts 12) (paragraph [0023]; lead 12 can be a cooper, an aluminum, a gold, a silver or other types of metallic lead); wherein the graphite discharge gap (figure 2) comprises two graphite electrodes (figure 2, parts 15 and 16), a 35polytetrafluoroethylene annular film arranged between the two graphite electrodes (figure 2, parts 15 and 16), and an insulating ring (figure 2, part  sleeved on each graphite electrode of the two graphite electrodes (figure 2, parts 15 and 16); each of both ends of the insulating tube (figure 2, part 11) is provided with an internal thread (figure 2, part 11); outer walls of the two copper electrodes (figure 2, parts 12) are provided with external threads (figure 2, parts 12); and the graphite discharge gap (figure 2) is sleeved in the insulating tube (figure 2, part 11), and the external threads of the two copper electrodes (figure 2, parts 12) are screwed to the both ends of the insulating tube to implement an assembly (figure 2, part 11).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the gas discharge tube of Tsovilis with the gas discharge tube features as taught by Chang, because it provides more efficient protection to electronic equipment against super voltages and high current (paragraph [0007]).
Claims 8-11, 13, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tsovilis et al. (US 2020/0036185), hereinafter Tsovilis, in view of Fanqi (CN 206559037; based on English translation).
Regarding claim 8, Tsovilis discloses everything claimed as applied above (see claim 1). Further, Tsovilis discloses (see figures 1-27) the switching surge protector (figures 1 and 2, parts 610 or 710) comprises discharge gap (figures 1 and 2, parts 610 or 710); the discharge gap (figures 1 and 2, parts 610 or 710) is connected to the voltage-limiting surge protector (figures 1 and 2, parts 625 OR 725). However, Tsovilis does not expressly disclose n discharge gaps and n-1 capacitors; the n discharge gaps are sequentially connected to the voltage-limiting surge protector; first ends of the n-1 capacitors are separately connected to an end of the voltage-limiting surge protector, and second ends of the n-1 capacitors are respectively connected to ends of a first discharge gap to 
Fanqi teaches (see figures 1-5) the switching surge protector (figure 1) comprises n discharge gaps (figure 1, part J1-J6; n=6)(Abstract; a surge protector's multistage clearance is trigger circuit device step by step, including the discharge mechanism of a N series connection formation N discharge gap J1, J2,. JN, and N >= 3, clearance parallel connection N -2 electric capacity C1 between two adjacent discharge mechanism) and n-1 capacitors (figure 1, part C1-C5; n - 1= 5); the n discharge gaps (figure 1, part J1-J6; n=6) are sequentially connected to the voltage-limiting surge protector (figure 1, part MOV); first ends of the n-1 capacitors (figure 1, part C1-C5; lower ends) are separately connected to an end of the voltage-limiting surge protector (figure 1, part MOV; right end), and second ends of the n-1 capacitors (figure 1, part C1-C5; upper ends) are respectively connected to ends of a first discharge gap to an (n-1)th discharge gap (figure 1, part J1-J6; n -1 =5) of the n discharge gaps (figure 1, part J1-J6; n=6) in a one-to-one correspondence; wherein n>2, and n is an integer (figure 1, part J1-J6; n=6).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the switching surge protector of Tsovilis with the n discharge gaps and n-1 capacitors features as taught by Fanqi and obtain the switching surge protector comprises n discharge gaps and n-1 capacitors; the n discharge gaps are sequentially connected to the voltage-limiting surge protector; first ends of the n-1 capacitors are separately connected to an (Abstract).
Regarding claim 9, Tsovilis discloses everything claimed as applied above (see claim 1). Further, Tsovilis discloses (see figures 1-27) a surge protection system (figure 5), comprising: m surge protection device (figures 1 and 2, parts 600 or 700) (figure 5, parts FS/S1-S3; m=3); wherein the m surge protection devices are connected (figures 1 and 2, parts 600 or 700) (figure 5, parts FS/S1-S3; m=3), and the switching surge protector  (figures 1 and 2, parts 610 or 710) in a first surge protection device (figures 1 and 2, parts 600 or 700) of the m surge 36protection devices (figures 1 and 2, parts 600 or 700) (figure 5, parts FS/S1-S3; m=3), respectively; wherein m>2, and m is an integer (figure 5, parts FS/S1-S3; m=3). However, Tsovilis does not expressly disclose m surge protection devices and m-1 capacitors; wherein the m surge protection devices are sequentially connected in series, and the m-1 capacitors are connected in parallel with the switching surge protectors in a first surge protection device to an (m-1)th surge protection device of the m surge 36protection devices, respectively; wherein m>2, and m is an integer.
Fanqi teaches (see figures 1-5) a surge protection system (figure 3), comprising: m surge protection devices (figure 3, parts MOV; m=6) and m-1 capacitors (figure 1, part C1-C5; m - 1= 5); wherein the m surge protection devices (figure 3, parts MOV; m=6) are sequentially connected in series (figure 3, parts MOV; m=6), and the m-1 capacitors (figure 1, part C1-C5; m - 1= 5) are connected in parallel with the switching surge protectors  (figure 1, part J1-J6)(Abstract; a surge protector's multistage clearance is trigger circuit device step by step, including the discharge mechanism of a N series connection formation N discharge gap J1, J2,. JN, and N >= 3, clearance parallel  in a first surge protection device to an (m-1)th surge protection device (figure 3, parts MOV; m - 1= 5) of the m surge 36protection devices (figure 3, parts MOV; m=6), respectively; wherein m>2, and m is an integer (figure 3, parts MOV; m=6).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the switching surge protector of Tsovilis with the n discharge gaps and n-1 capacitors features as taught by Fanqi and obtain a surge protection system, comprising: m surge protection devices and m-1 capacitors; wherein the m surge protection devices are sequentially connected in series, and the m-1 capacitors are connected in parallel with the switching surge protectors in a first surge protection device to an (m-1)th surge protection device of the m surge 36protection devices, respectively; wherein m>2, and m is an integer, because it provides more efficient surge protection with more faster turn-on response (Abstract).
Regarding claim 10, claim 2 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 11, claim 3 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 13, claim 5 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 14, claim 6 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 16, claim 8 has the same limitations, based on this is rejected for the same reasons.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tsovilis et al. (US 2020/0036185), hereinafter Tsovilis, in view of Fanqi (CN 206559037; based on English .
Regarding claim 12, Tsovilis and Fanqi teach everything claimed as applied above (see claim 11). Further, Tsovilis discloses (see figures 1-27) the thermal protector (figures 1 and 2, parts 605 OR 705) comprises a thermal disconnector (paragraph [0074]; a thermal disconnector mechanism 605). However, Tsovilis does not expressly disclose the low-melting-point alloy disconnector comprises an elastic metal sheet, and one end of the elastic metal sheet is welded to the switching surge protector by a low- temperature alloy.
Xianggui teaches (see figures 1-9) the low-melting-point alloy disconnector (figure 1b, part 1) comprises an elastic metal sheet (paragraph [0046]; the thermal protection device 1 can be any thermal protection device or thermal release device commonly used in the art, such as a thermal fuse, a bimetal thermal circuit breaker, a mechanical thermal release mechanism, a low melting point alloy disconnect device, and the like), and one end of the elastic metal sheet (figure 1b, part 1; lower end) is welded to the switching surge protector (figure 1b, part 3) by a low- temperature alloy (figure 1b, part 1).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the thermal protector of Tsovilis with the low-melting-point alloy disconnector as taught by Xianggui, because it provides another efficient option to obtain temperature protection to the circuit.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tsovilis et al. (US 2020/0036185), hereinafter Tsovilis, in view of Fanqi (CN 206559037; based on English translation), and further in view of Chang (US 2014/0184064).
 (see figures 1-27) a gas discharge tube (figures 1 and 2, parts 610 or 710) (paragraph [0074]; a GDT [Gas Discharge Tube] 610). However, Tsovilis does not expressly disclose a graphite discharge gap, an insulating tube and two copper electrodes; wherein the graphite discharge gap comprises two graphite electrodes, a 35polytetrafluoroethylene annular film arranged between the two graphite electrodes, and an insulating ring sleeved on each graphite electrode of the two graphite electrodes; each of both ends of the insulating tube is provided with an internal thread; outer walls of the two copper electrodes are provided with external threads; and the graphite discharge gap is sleeved in the insulating tube, and the external threads of the two copper electrodes are screwed to the both ends of the insulating tube to implement an assembly.
Chang  teaches (see figures 1-5) the discharge gap (figure 2)(paragraph [0022]; as shown in FIG. 2, a gas discharge tube)  comprises a graphite discharge gap (figure 2) (paragraph [0004]; gas discharge tubes included two solid graphite electrodes), an insulating tube (figure 2, part 11)(paragraph [0022]; cylindrical insulator 11) and two copper electrodes (figure 2, parts 12) (paragraph [0023]; lead 12 can be a cooper, an aluminum, a gold, a silver or other types of metallic lead); wherein the graphite discharge gap (figure 2) comprises two graphite electrodes (figure 2, parts 15 and 16), a 35polytetrafluoroethylene annular film arranged between the two graphite electrodes (figure 2, parts 15 and 16), and an insulating ring (figure 2, part 11) sleeved on each graphite electrode of the two graphite electrodes (figure 2, parts 15 and 16); each of both ends of the insulating tube (figure 2, part 11) is provided with an internal thread (figure 2, part 11); outer walls of the two copper electrodes (figure 2, parts 12) are provided with external threads (figure 2, parts 12); and (figure 2) is sleeved in the insulating tube (figure 2, part 11), and the external threads of the two copper electrodes (figure 2, parts 12) are screwed to the both ends of the insulating tube to implement an assembly (figure 2, part 11).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the gas discharge tube of Tsovilis with the gas discharge tube features as taught by Chang, because it provides more efficient protection to electronic equipment against super voltages and high current (paragraph [0007]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner, Art Unit 2839

	
	



	/THIENVU V TRAN/                                                  Supervisory Patent Examiner, Art Unit 2839